1
2
                                               JS6
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     C.D.L.,                                         Case No. 2:19-cv-03006-SHK
12
                                  Plaintiff,
13
                        v.
                                                     JUDGMENT
14
     ANDREW M. SAUL, Commissioner of
15   Social Security,
16                                Defendant.
17
18        It is the judgment of this Court that the Commissioner of Social Security’s
19   decision is AFFIRMED and this case is DISMISSED.
20
21
     DATED: 01/27/2020             ________________________________
22                                 HONORABLE SHASHI H. KEWALRAMANI
23                                 United States Magistrate Judge
24
25
26
27
28
